FILED
                                                                               IN THE OFFICE OF THE
                                                                            CLERK OF SUPREME COURT
                                                                                   MARCH 17, 2022
                                                                             STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 57

Jean Kaspari,                                           Plaintiff and Appellee
      v.
Thomas Kaspari,                                      Defendant and Appellant

                                No. 20210192

Appeal from the District Court of Mercer County, South Central Judicial
District, the Honorable Pamela A. Nesvig, Judge.

REVERSED AND REMANDED.

Opinion of the Court by VandeWalle, Justice, in which Chief Justice Jensen
and Justice Tufte joined, and Justice Crothers concurred in the result. Justice
McEvers filed a dissenting opinion.

Ann C. Mahoney, Center, ND, for plaintiff and appellee.

Jennifer M. Gooss, Beulah, ND, for defendant and appellant.
                             Kaspari v. Kaspari
                               No. 20210192

VandeWalle, Justice.

[¶1] Thomas Kaspari appealed from an amended judgment awarding spousal
support to Jean Kaspari entered after the first appeal in this case. See Kaspari
v. Kaspari, 2021 ND 63, 958 N.W.2d 139. The district court ordered Thomas
Kaspari to pay $7,000 per month in spousal support to Jean Kaspari until he
turns 65 years old. Thomas Kaspari argues the district court erred in the
amount of spousal support it awarded. We reverse and remand.

                                       I

[¶2] Jean and Thomas Kaspari married in 1983. The parties separated in
2013. In 2019, Jean Kaspari filed for divorce. The district court ordered
Thomas Kaspari to pay interim spousal support of $2,000 per month to Jean
Kaspari. The parties stipulated to a property division. A trial was held on the
issues of an equalization payment, spousal support, and attorney’s fees. The
court granted a divorce, adopted the parties’ stipulated property division, and
ordered Thomas Kaspari to pay Jean Kaspari $7,000 per month in spousal
support until her death or remarriage. Judgment was entered.

[¶3] Thomas Kaspari appealed. We held the district court erred when it
ordered spousal support for an unlimited period of time. Kaspari, 2021 ND 63,
¶ 7. We vacated the spousal support award and remanded the case for the
district court to reconsider the issue of spousal support. Id. at ¶ 8. We did not
consider Thomas Kaspari’s arguments about the amount of the spousal
support ordered. Id.

[¶4] After a hearing on remand, the district court ordered Thomas Kaspari to
pay spousal support of $7,000 per month until he is 65 years old. An amended
judgment was entered.

                                       II

[¶5] Thomas Kaspari argues the district court erred in the amount of spousal
support it awarded. He claims the court failed to properly consider the

                                       1
distribution of the parties’ assets and debts, the evidence does not support a
finding of a need for support, and the court improperly attempted to equalize
the parties’ incomes.

[¶6] A district court’s decision on spousal support is a finding of fact, which
will not be reversed on appeal unless it is clearly erroneous. Schmuck v.
Schmuck, 2016 ND 87, ¶ 6, 882 N.W.2d 918. A finding of fact is clearly
erroneous if it is induced by an erroneous view of the law, there is no evidence
to support it, or if we are left with a definite and firm conviction a mistake has
been made. Id.

[¶7] The district court may award spousal support under N.D.C.C. § 14-05-
24.1(1). In deciding whether to award spousal support, the court must consider
the Ruff-Fischer factors, including:

      [T]he respective ages of the parties, their earning ability, the
      duration of the marriage and conduct of the parties during the
      marriage, their station in life, the circumstances and necessities of
      each, their health and physical condition, their financial
      circumstances as shown by the property owned at the time, its
      value at the time, its income-producing capacity, if any, whether
      accumulated before or after the marriage, and such other matters
      as may be material.

Woodward v. Woodward, 2013 ND 58, ¶ 4, 830 N.W.2d 82 (quoting Duff v.
Kearns-Duff, 2010 ND 247, ¶ 14, 792 N.W.2d 916). The district court is not
required to make detailed findings about each Ruff-Fischer factor, but the court
must explain the rationale for its decision. Woodward, at ¶ 4.

[¶8] In addition to the Ruff-Fischer factors, the district court must also
consider the needs of the spouse seeking support and the other spouse’s ability
to pay. Willprecht v. Willprecht, 2021 ND 17, ¶ 11, 954 N.W.2d 707. The district
court is “not required to complete a calculation to ensure each party’s assets,
debts, and expenses are accounted for in determining spousal support;
however, a clear description of the financial situation of each party is helpful
for this Court in understanding the district court’s rationale in awarding
spousal support.” Id. (quoting Berg v. Berg, 2018 ND 79, ¶ 11, 908 N.W.2d 705).


                                        2
The goal of spousal support “is not minimal self-sufficiency, but ‘adequate self-
support after considering the standard of living established during the
marriage, the duration of the marriage, the parties’ earning capacities, the
value of the property and other Ruff-Fischer factors.’” Woodward, 2013 ND 58,
¶ 8 (quoting Moilan v. Moilan, 1999 ND 103, ¶ 15, 598 N.W.2d 81).

[¶9] On remand, the district court modified the duration of the spousal
support and incorporated its prior findings, but it did not modify the amount
of the spousal support. The court made findings about the Ruff-Fischer factors,
including the parties were married in 1983 and Jean Kaspari was 58 years old
and Thomas Kaspari was 59 years old at the time of the divorce. The court
found Thomas Kaspari attended medical school during the marriage, Jean
Kaspari worked until 1996 when the parties agreed she should stop working
to raise their children, and Jean Kaspari returned to work shortly before the
parties separated. The court found the parties accumulated significant debt
during the marriage related to Thomas Kaspari’s return to school to receive
his medical degree and the parties were making their way out of debt.

[¶10] The district court considered Jean Kaspari’s need for support and
Thomas Kaspari’s ability to pay. The court found Jean Kaspari has an
associate’s degree in nursing, she makes $57,000 per year, and it would not be
financially beneficial for her to go back to school due to her limited number of
work years based on her age. The court also found Jean Kaspari no longer lives
in a residence she owns, she testified she is unable to purchase a home, she
owns one vehicle, she is unable to pay her reasonable monthly expenses
without acquiring credit card debt, she is unable to provide financial support
for the parties’ adult children, and she testified she is unable to do the things
she enjoyed during the marriage on her salary. The court found Thomas
Kaspari’s income has consistently increased since the parties separated, he
testified he has been working 70-80 hours each week since the separation, and
he earns over $400,000 per year. The court also found Thomas Kaspari was
awarded the marital home and the mortgage on the property, he has the ability
to spend approximately $140,000 in a year on credit card purchases outside of
his necessities, he has the ability to provide money to the parties’ adult
children and pay for vacations with the children, and he has spent large


                                       3
amounts of money on various items, including international travel, tractors,
and a plane.

[¶11] The district court ordered Thomas Kaspari to pay $7,000 a month in
spousal support, explaining:

             The difference between the parties’ earning ability is
      significant. [Jean Kaspari] earns $57,000 each year and [Thomas
      Kaspari] earns over $400,000 each year working as a physician. . .
      . The Court does note [Thomas Kaspari] is not likely to continue to
      earn his current income into the next thirty years as requested by
      [Jean Kaspari]. Income disparity will persist through their
      careers, therefore, the Court will order the duration of spousal
      support in this case to cease when [Thomas Kaspari] reaches the
      age of 65 years old, a standard and widely accepted retirement age.
      The Court finds this is an appropriate remedy to equalize the
      burdens of the divorce.
             [Jean Kaspari] is entitled to permanent spousal support in
      the amount of $7,000 each month until [Thomas Kaspari] reaches
      the age of sixty-five (65) years. [Thomas Kaspari] currently has the
      ability to pay this amount to [Jean Kaspari] with an annual income
      of approximately $400,000.

[¶12] However, the amount of spousal support awarded is disproportionate to
the evidence of Jean Kaspari’s need for support. Evidence established Jean
Kaspari’s income is approximately $57,000 per year. She claimed she has
approximately $65,000 in annual spending, she estimated a mortgage on the
residence she would like to purchase would be $1,227 per month, the mortgage
payment would be less than what she was paying in rent, and she needed funds
for a down payment on the home. She also claimed there are other things she
would like to do, including travel and help the parties’ adult children
financially. Jean Kaspari’s estimated yearly expenses result in an annual
budget shortfall of approximately $8,000. The evidence of Jean Kaspari’s need
for spousal support is inconsistent with the amount of support awarded.

[¶13] The district court’s findings focus on the disparity in the parties’ incomes,
explaining Jean Kaspari earns $57,000 each year and Thomas Kaspari earns
over $400,000 each year. The court also found Thomas Kaspari has spent large


                                        4
amounts of money on various items since the parties separated, Jean Kaspari
has been unable to purchase a home or do the things she enjoyed during the
marriage on her salary, and the income disparity will persist through their
careers. The difference in the parties’ earning power may be considered in
determining spousal support, but we have not endorsed equalizing the parties’
incomes as a measure of spousal support. Woodward, 2013 ND 58, ¶ 8. The
court’s award, without further explanation, gives the appearance that the court
was attempting to equalize the parties’ incomes.

[¶14] Although the district court made findings about the Ruff-Fischer factors
and considered Jean Kaspari’s need for spousal support and Thomas Kaspari’s
ability to pay support, the court failed to adequately explain its reason for
awarding spousal support of $7,000 per month when Jean Kaspari did not
show a need for that amount. The court was not required to provide a detailed
calculation of Jean Kaspari’s need for spousal support, but it was required to
make sufficient findings to provide a discernible basis for its decision. See
Willprecht, 2021 ND 17, ¶ 12. Without further explanation from the district
court, the amount appears to be arbitrary or an attempt to equalize the parties’
incomes. We reverse the court’s spousal support decision and remand for the
court to make further findings explaining its decision or to reconsider the
amount of support.

                                     III

[¶15] We reverse the amended judgment and remand.

[¶16] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Jerod E. Tufte

      I concur in the result.
      Daniel J. Crothers




                                       5
McEvers, Justice, dissenting.

[¶17] I respectfully dissent. In my opinion, the district court’s award of spousal
support is supported by the evidence and not clearly erroneous. I believe the
majority opinion has not considered all the evidence on need when concluding
Jean Kaspari’s need is disproportionate and inconsistent with the amount of
spousal support awarded. Majority, at ¶ 12. In doing so, rather than reviewing
Jean Kaspari’s need based in part on the standard of living the parties enjoyed
during marriage, the majority has reversed the district court’s finding and
replaced it with a standard of need based on minimal self-sufficiency. This is
a distinction we have repeatedly instructed district courts to consider, and it is
specifically pointed out by the majority. Majority, at ¶ 8.

[¶18] The majority notes that at the time of trial Jean Kaspari’s annual
expenditures were roughly $65,000. Majority, at ¶ 12. Based on her
expenditures and her income, the majority calculates Jean Kaspari has a
budget shortfall of approximately $8,000. Id. This shortfall, the majority
concludes, is inconsistent with a spousal support award of $7,000 a month.
However, at trial, Jean Kaspari testified her current expenditures were not
indicative of her need:

      I am living paycheck to paycheck. And I’m just—I just have no
      means of really—I don’t know. I can only describe it as living
      paycheck to paycheck. That’s—I have no security.

Jean Kaspari also testified that she lived in a rented townhome with the
parties’ adult son, from whom she did not collect rent. She testified she could
not afford to buy a home at the time of trial.

[¶19] One of the purposes of spousal support is “to ensure that one party does
not bear the brunt of the overall reduction in standard of living” caused by the
divorce. Woodward v. Woodward, 2013 ND 58, ¶ 8, 830 N.W.2d 82. Minimal
self-sufficiency is not the goal of spousal support. Id. The goal is “adequate
self-support” based on, among other factors, the standard of living established
during the marriage and the duration of the marriage. Id. When the parties
cannot maintain the same standard of living apart as they could together, the


                                        6
need to balance the burdens caused by the divorce is a valid consideration.
Shields v. Shields, 2003 ND 16, ¶ 8, 656 N.W.2d 712.

[¶20] Jean Kaspari’s expenditures at the time of trial do not necessarily equate
to her need for purposes of spousal support. Evidence was presented that
during the parties’ marriage they lived in a farmhouse, owned horses, cattle,
and various farm machinery. Evidence also established the parties ate at
restaurants, took various trips, including annual ski trips, and at least one trip
abroad. Jean Kaspari’s Rule 8.2 financial statement lists expenses amounting
to approximately $94,000. At trial, she testified the figures in her financial
statement were indicative of the expenses required for her to have a standard
of living comparable to the parties’ life during the marriage. The majority’s
calculation of Jean Kaspari’s budget shortfall does not consider this evidence.
Rather, the majority’s calculation is based on an amount Jean Kaspari
expressly testified was insufficient.

[¶21] Given the evidence that was presented, I believe the district court’s
award of spousal support is not clearly erroneous. I acknowledge Jean Kaspari
could possibly have overestimated her need and portrayed the parties’
standard of living during their marriage more positively than actually
occurred. However, I would defer to the court’s credibility assessment. Unlike
the majority, I understand clearly the rationale behind the court’s decision. As
the court stated, “parties should share in a decrease in a standard of living”
caused by a divorce. The court’s award attempts to apportion the burdens of
the divorce between the parties. The court explained:

      Jean no longer lives in an owned residence, is unable to pay for her
      reasonable monthly expenses without acquiring credit card debt,
      owns one vehicle, and is unable to provide financial support to
      their adult children. Thomas remains at the parties’ homestead
      which he owns, subject to a mortgage. Thomas has the ability to
      spend approximately $140,000 in a year on credit card purchases
      outside of his necessities. He has the ability [to] provide money to
      the children and pay for vacations with the children. Thomas can
      purchase tractors, trucks and an airplane. Permanent support is
      appropriate when there is a substantial income disparity between
      the parties that cannot be adjusted by property division or

                                        7
      rehabilitative spousal support, and the parties should share in a
      decrease in a standard of living.

It should be noted the parties stipulated to the property division, leaving
spousal support as the only means by which the court could balance the
burdens of divorce and to give Jean Kaspari the ability to maintain her pre-
divorce standard of living.

[¶22] The district court’s rationale is consistent with the law we recently set
out in O’Keeffe v. O’Keeffe, 2020 ND 201, ¶ 12, 948 N.W.2d 848, where we
stated:

      [A] “substantial disparity between the [spouses’] incomes that
      cannot be readily adjusted by property division or rehabilitative
      support” may support an award of “indefinite permanent support
      to maintain the disadvantaged spouse.” Krueger v. Krueger, 2008
      ND 90, ¶ 9, 748 N.W.2d 671; see also Ingebretson v. Ingebretson,
      2005 ND 41, ¶ 9, 693 N.W.2d 1. Such “permanent” spousal support
      “may be appropriate when there is a substantial income disparity
      and a substantial disparity in earning power that cannot be
      adjusted by property division or rehabilitative support.” Innis-
      Smith v. Smith, 2018 ND 34, ¶ 22, 905 N.W.2d 914 (citing
      Stephenson v. Stephenson, 2011 ND 57, ¶ 27, 795 N.W.2d 357);
      Friesner v. Friesner, 2019 ND 30, ¶ 14, 921 N.W.2d 898.

While the legislature has now required permanent spousal support to be of
limited duration, the district court correctly applied the law after remand. See
N.D.C.C. § 14-05-24.1(1).

[¶23] The standard we discussed in O’Keeffe has applied for many years. For
example, in Fox v. Fox, 2001 ND 88, ¶ 24, 626 N.W.2d 660, we affirmed a
similar award of spousal support under comparable circumstances. In that
case, the parties divorced after 32 years of marriage. Fox v. Fox, 1999 ND 68,
¶ 2, 592 N.W.2d 541. The husband, who was 60 years old at the time of trial,
was a retired physician with disability income amounting to $206,400. Id. The
wife did not work outside the home for the duration of that marriage. Id. The
district court ordered the husband to pay $6,000 a month in spousal support
until he turned 65. Fox, 2001 ND 88, ¶ 23. This Court affirmed explaining:


                                       8
      Permanent support is the price to be paid for the earlier mutual
      decision about the role to be played by each marital partner when,
      in fact, the economically disadvantaged partner cannot obtain,
      after training and reasonable time, the income necessary to live a
      life comparable to the one prior to divorce or comparable to the
      higher earner's post-divorce reduced standard of living.

Id. at ¶ 24 (quoting Wiege v. Wiege, 518 N.W.2d 708, 712 (N.D. 1994) (Levine,
J., concurring)).

[¶24] Although each divorce case must be decided on its own unique facts, it is
worth noting that the Kaspari’s marriage is similar in length to the marriage
in Fox. The duration of support is also similar. Thomas Kaspari’s income is
double the husband’s income in Fox. Yet the amounts awarded—$6,000 in Fox
and $7,000 here—are similar. This does not account for the fact that the $6,000
award in Fox was based on the value of a dollar more than twenty years ago—
an amount this Court affirmed on appeal.

[¶25] Despite the logic expressed by the district court in its order, the majority
opines the award in this case appears to be an arbitrary attempt to equalize
the parties’ income. I disagree. The award results in Thomas Kaspari paying
Jean Kaspari $84,000 per year. Before taxes, his income, less the amount
ordered, equals $316,000. Jean Kaspari’s income, before taxes, with that
amount included, equals $141,000. There is a difference in favor of Thomas
Kaspari amounting to $175,000. Based on these amounts, I do not see how
this could be arbitrary income equalization.

[¶26] For these reasons, I would hold the district court’s decision is not clearly
erroneous and affirm the judgment.

[¶27] Lisa Fair McEvers




                                        9